 
 
I 
108th CONGRESS
2d Session
H. R. 5232 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Foley (for himself, Mr. Hastings of Florida, and Mr. Mario Diaz-Balart of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize ecosystem restoration projects for the Indian River Lagoon and the Picayune Strand, Collier County, in the State of Florida. 
 
 
1.Short titleThis Act may be cited as the Restoring the Everglades, an American Legacy Act of 2004. 
 2. Indian River Lagoon, South Florida 
 (a) Indian river lagoon The Secretary of the Army may carry out the project for ecosystem restoration, water supply, flood control, and protection of water quality, Indian River Lagoon, South Florida, at a total cost of $1,207,288,000, with an estimated first Federal cost of $603,644,000 and an estimated first non-Federal cost of $603,644,000, in accordance with section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680), in accordance with the recommendations of the report of the Chief of Engineers, dated August 6, 2004.  
 (b) Deauthorizations As of the date of enactment of this Act, the following projects are not authorized: 
 (1) The uncompleted portions of the project authorized by section 601(b)(2)(C)(i) of the Water Resources Development Act of 2000 (114 Stat. 2682), C–44 Basin Storage Reservoir of the Comprehensive Everglades Restoration Plan, at a total cost of $112,562,000, with an estimated Federal cost of $56,281,000 and an estimated non-Federal cost of $56,281,000.  
 (2) The uncompleted portions of the project authorized by section 203 of the Flood Control Act of 1968 (82 Stat. 740), Martin County, Florida modifications to the Central and South Florida Project, as contained in Senate Document 101, 90th Congress, 2d Session, at a total cost of $15,471,000, with an estimated Federal cost of $8,073,000 and an estimated non-Federal cost of $7,398,000.  
 (3) The uncompleted portions of the project authorized by section 203 of the Flood Control Act of 1968 (82 Stat. 740), East Coast Backpumping, St. Lucie—Martin County, Spillway Structure S–311 of the Central and South Florida Project, as contained in House Document 369, 90th Congress, 2d Session, at a total cost of $77,118,000, with an estimated Federal cost of $55,124,000 and an estimated non-Federal cost of $21,994,000.  
 3. Picayune Strand Ecosystem Restoration, Collier County, Florida The Secretary of the Army may carry out the project for ecosystem restoration, Picayune Strand, Collier County, Florida, at a total cost of $362,612,000, with an estimated Federal cost of $181,306,000 and an estimated non-Federal cost of $181,306,000, in accordance with section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680), substantially in accordance with the project implementation report for the project, and subject to the conditions recommended in a final report of the Chief of Engineers, if a favorable report of the Chief is completed not later than December 31, 2004.  
 
